Citation Nr: 1749785	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-36 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to an initial rating in excess of 20 percent for torn anterior talofibular, posterior talofibular, and calcaneofibular ligaments, partial tear versus sprains of the superficial and deep deltoid ligaments and spring ligament, also claimed as an injury to the left ankle, prior to February 11, 2015 (exclusive of the time periods where a temporary total rating has been assigned), and in excess of 40 percent for loss of use of left foot, to include reflex sympathetic dystrophy, as of February 12, 2015.

REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a January 2008 rating decision, the RO granted service connection for a torn anterior talofibular, posterior talofibular, and calcaneofibular ligaments, partial tear versus sprains of the superficial and deep deltoid ligaments and spring ligament, also claimed as an injury to the left ankle, assigning a 20 percent disability rating and an effective date of August 4, 2007.

In an August 2008 rating decision, the RO denied entitlement to service connection for a left foot condition, to include hallux valgus with bunion, left and right knee conditions, a back condition, and a cervical condition.

A November 2008 rating decision granted a temporary evaluation of 100 percent, effective September 12, 2008, for convalescence from surgical treatment for the Veteran's left ankle disability; a 20 percent disability rating was assigned from January 1, 2009.  May and July 2009 rating decisions extended the temporary evaluation of 100 percent for convalescence from surgical treatment for the Veteran's left ankle disability until February 28, 2009, with a 20 percent disability rating effective March 1, 2009.

An August 2009 rating decision granted entitlement to service connection for L5-S1 disc protrusion with annular tear, discogenic disease at L5-S1 with a central posterior disc protrusion, claimed as a lower back condition, and moderate acute L5 radiculopathy on the left, claimed as a left leg condition, effective January 8, 2009.  As such, the Veteran's claim for service connection for a back disability is no longer on appeal.

In a September 2010 rating decision, the RO extended the temporary evaluation of 100 percent for convalescence from surgical treatment for the Veteran's left ankle disability until March 31, 2009, with a 20 percent disability rating effective April 1, 2009.

In an October 2010 rating decision, the RO granted a TDIU, effective July 29, 2009.

In July 2012, the Board remanded several claims in addition to those noted on the title page.  A March 2016 rating decision granted service connection for a left foot disorder, to include hallux valgus with bunion, and acute lymphadenitis suboccipital, right.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Additionally, the March 2016 rating decision increased the rating for the Veteran's torn anterior talofibular, posterior talofibular, and calcaneofibular ligaments, partial tear versus sprains of the superficial and deep deltoid ligaments and spring ligament to 40 percent, effective February 12, 2015, and evaluated the disability under Diagnostic Code 5167, on the basis of loss of use of the left foot.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This matter was last before the Board in September 2016, at which time the following issues were remanded for additional development: entitlement to service connection for bilateral knee disorders, service connection for a cervical spine disorder, an increased rating for a left ankle disability, and entitlement to a TDIU prior to April 1, 2009. 

Subsequently, in a May 2017 rating decision, entitlement to a TDIU was granted effective September 8, 2008, the day following termination of the Veteran's employment.  See September 2009 Veteran's Application for Increased Compensation based on Unemployability (VA Form 21-8940).  Thus, the claim for TDIU was granted in full and is no longer on appeal.

With respect to the remaining issues still on appeal, there has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2016, the Board remanded service connection claims in order to obtain addendum opinions to address the Veteran's reports of neck and knee pain since service, as well as the Veteran's theory of secondary service connection.

In March 2017, a VA examiner provided negative opinions on the remanded issues.  However, the opinions contain several deficiencies.  Notably, the VA examiner did not clearly identify the diagnoses related to the Veteran's bilateral knee and neck disabilities.  

The opinions concerning the etiologies of the Veteran's respective knee and neck disabilities are also deficient because the VA examiner failed to address the Veteran's lay statements concerning the onset and progression of his symptoms.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  With respect to the Veteran's knee disabilities, the VA examiner incorrectly based their conclusion that the respective disabilities were unrelated to service based on "a lack of ... subjective statements related to bilateral knee conditions while on active duty service."  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value). 

As such, on remand, the Veteran should be afforded new VA examinations to clearly delineate all diagnosed disabilities related to the Veteran's reports of bilateral knee and neck problems, as well as opinions addressing the etiologies of the Veteran's respective disabilities with consideration of the Veteran's reports of neck and knee pain since service.

With respect to the Veteran's increased rating claim for a left ankle disability, a remand is needed to obtain a VA examination with findings that meet the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2016). 

Remand is also needed because the Veteran's claim for a higher initial rating for his left ankle disability is inextricably intertwined with the claims remanded herein.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Specifically, the requested treatment records and medical opinions, particularly those regarding the impact of the service-connected ankle disability on other parts of the body, may yield evidence pertinent to the severity and functional impact of the ankle disability.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If any new records are not in English, the AOJ must provide an official English translation.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology regarding his bilateral knee and cervical spine conditions.  The examiner should review the claims file and conduct all appropriate tests and studies.  Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Identify all of the Veteran's diagnoses related to his claimed bilateral knee and cervical spine disabilities since August 2007.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right or left knee condition identified in (a) had its onset in or is otherwise related to active duty service?  The examiner is to address the Veteran's report of knee pain in and since service.

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right or left knee condition was caused by the Veteran's service-connected disabilities, to include a lumbar spine disability, left lower extremity radiculopathy, and left ankle and foot disabilities?

(d)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right or left knee condition was aggravated by the Veteran's service-connected disabilities, to include a lumbar spine disability, left lower extremity radiculopathy, and left ankle and foot disabilities?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner is to specifically address the Veteran's contention that his service-connected left foot and ankle disorders caused or aggravated his current knee disorders.

(e)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed cervical spine condition identified in (a) had its onset in or is otherwise related to active duty service?

The examiner is to specifically address (i) the Veteran's report of neck pain in and since service and (ii) service treatment records showing complaints of neck pain since service.  See, e.g., STR (June 21, 2007).

(f)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed cervical spine condition was caused by the Veteran's service-connected disabilities, which include acute lymphadenitis suboccipital on the right, a lumbar spine disability, left lower extremity radiculopathy, and left ankle and foot disabilities?

(g)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed cervical spine condition was aggravated by the Veteran's service-connected disabilities, which include acute lymphadenitis suboccipital on the right, a lumbar spine disability, left lower extremity radiculopathy, and left ankle and foot disabilities?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected left ankle disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the right and left ankles; and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's right and left ankle disabilities.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

4.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




